ORDER

PER CURIAM:
AND NOW, this 8th day of September, 2005, upon consideration of the Recommendation of the Three-Member Panel of the Disciplinary Board dated July 22, 2005, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to Rule 215(g), Pa.R.D.E., and it is
ORDERED that Lawrence James Ca-sella is suspended on consent from the Bar of this Commonwealth for a period of one year retroactive to September 22, 2003, and he shall comply with all the provisions of Rule 217, PaJELD.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.